               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



CORIANTE L. PIERCE,                )
                                   )
               Petitioner,         )
                                   )
    v.                             )        1:20CV712
                                   )
SHERIFF CLARENCE F. BIRKHEAD,      )
                                   )
               Respondent.         )


                                 ORDER

    This matter is before this court for review of the Order

and Recommendation (“Recommendation”) filed on December 1, 2020,

by the Magistrate Judge in accordance with 28 U.S.C. § 636(b).

(Doc. 7.) In the Recommendation, the Magistrate Judge recommends

that this action be dismissed sua sponte without prejudice to

Petitioner filing a new petition which corrects the defects of

the current petition. The Recommendation was served on the

parties to this action on December 2, 2020. (Doc. 8.) On

December 28, 2020, Petitioner filed a letter requesting an

extension to respond to the Recommendation, (Doc. 9); objections

to the Recommendation, (Doc. 10); a request for a certificate of

appealability, (Doc. 11); and a premature Notice of Appeal,

(Doc. 12), which the court will construe as objections to the

Recommendation. The court will grant Petitioner’s motion for




    Case 1:20-cv-00712-WO-JEP Document 16 Filed 04/30/21 Page 1 of 4
extension of time and will treat Petitioner’s objections as

timely filed.

    The court notes that Petitioner stated in his objections

that he did not receive forms and instructions from the Clerk’s

Office, as directed in the Recommendation. Therefore, the court

will direct the Clerk to re-send Petitioner § 2241 forms,

instructions, and a current application to proceed in forma

pauperis.

    Petitioner has also requested a certificate of

appealability. However, at this point, the court has only

directed Petitioner to clearly re-state his claims on the proper

§ 2241 forms. There being no substantial issue for appeal

concerning the denial of a constitutional nor a debatable

procedural ruling, Petitioner’s request for a certificate of

appealability will be denied.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.




                                  -2-



    Case 1:20-cv-00712-WO-JEP Document 16 Filed 04/30/21 Page 2 of 4
    This court has appropriately reviewed the portions of the

Recommendation to which objection was made, has made a de novo

determination which is in accord with the Magistrate Judge’s

Recommendation, and finds Petitioner’s objections do not change

the substance of the Recommendation, (Doc. 7). This court

therefore adopts the Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 7), is ADOPTED. IT IS FURTHER ORDERED that

this action is dismissed without prejudice to Petitioner filing

a corrected petition on the proper § 2241 forms. There being no

substantial issue for appeal concerning the denial of a

constitutional right nor a debatable procedural ruling, a

certificate of appealability shall not issue and Petitioner’s

Request for a Certificate of Appealability, (Doc. 11), is

DENIED.

    IT IS FURTHER ORDERED that Petitioner’s motion for

extension of time, (Doc. 9), is GRANTED and that Petitioner’s

objections, (Doc. 10), are deemed timely filed.

    IT IS FURTHER ORDERED that the Clerk is directed to re-send

Petitioner § 2241 forms, instructions, and a current application

to proceed in forma pauperis.

    A Judgment dismissing this action will be entered

contemporaneously with this Order.


                                  -3-



    Case 1:20-cv-00712-WO-JEP Document 16 Filed 04/30/21 Page 3 of 4
This the 30th day of April, 2021.




                             __________________________________
                                United States District Judge




                              -4-



Case 1:20-cv-00712-WO-JEP Document 16 Filed 04/30/21 Page 4 of 4
